Citation Nr: 1614112	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for recurrent dental trauma residuals including loss of teeth.  

3.  Entitlement to service connection for a gastrointestinal disorder to include acid reflux.  

4.  Entitlement to service connection for a prostate disorder.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's recurrent sinusitis.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1965 to March 1969.  The Veteran served in the Republic of Vietnam

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) which, in pertinent part, established service connection for recurrent sinusitis; assigned a 10 percent evaluation for that disability; effectuated the award as of November 18, 2008; and denied service connection for dental injury residuals.  In June 2009, the Veteran submitted a notice of disagreement (NOD) with both the evaluation of his recurrent sinusitis and the denial of service connection for dental trauma residuals.  In April 2010, the RO denied service connection for bilateral hearing loss.  In May 2010, the Veteran submitted a NOD with the denial of service connection for bilateral hearing loss.  In January 2011, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of service connection for both bilateral hearing loss and dental injury residuals.  In February 2011, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for both bilateral hearing loss and dental injury residuals.  
In December 2014, the RO denied service connection for acid reflux, a kidney disorder, a prostate disorder, and high blood pressure.  In January 2015, the Veteran submitted a NOD with the December 2014 rating decision.  In February 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In August 2014, the Veteran submitted a formal claim for service connection for tinnitus.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of service connection for recurrent dental trauma residuals, a gastrointestinal disorder, a kidney disorder, a prostate disorder, and hypertension and the initial evaluation of the Veteran's recurrent sinusitis are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDING OF FACT

Bilateral sensorineural hearing loss originated during active service.  



CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for bilateral sensorineural hearing loss.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Bilateral Hearing Loss 

The Veteran contends that service connection for bilateral hearing loss disability is warranted as he incurred bilateral hearing loss as the result of his in-service combat-related acoustic trauma.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).  

The Veteran's service treatment records do not refer to hearing loss.  The Veteran's service personnel records reflect that he served in the Republic of Vietnam with the Navy.  At the February 2016 Board hearing, the Veteran testified that he served in combat for 15 months aboard river boats in the Republic of Vietnam.  Therefore, his combat-related noise exposure is conceded.  

The report of a November 2014 VA audiological examination states that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
65
70
LEFT
10
10
15
80
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that "[o]bviously, the Veteran is given the benefit of the doubt that the current hearing loss is related to his service based on his military job as a boatswain mate serving combat duty which carries a high probably for excessive noise exposure" and "it is at least as likely as not that the Veteran's hearing loss started in the service by a result of excessive military noise."  

The Veteran was exposed to combat-related acoustic trauma during active service.  He has been diagnosed with bilateral sensorineural hearing loss for VA purposes as the result of active service.  In the absence of any persuasive evidence to the contrary, the Board finds that service connection for bilateral sensorineural hearing loss is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service Connection for bilateral sensorineural hearing loss is granted.   


REMAND

Recurrent Dental Trauma Residuals

The Veteran asserts that service connection for recurrent dental trauma residuals 

including loss of teeth is warranted as he "sustained three incidents of tooth injury and the third incident was when he was struck by a rock during [combat operations] in Cu Lai, Vietnam."  

The Veteran has not been afforded a VA dental examination which addressed whether the Veteran has any recurrent dental trauma residuals other than the loss of restorable teeth.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Clinical documentation dated after July 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Remaining Issues

The Veteran has submitted timely NODs with the denial of service connection for a gastrointestinal disorder to include acid reflux, a kidney disorder, a prostate disorder, and hypertension and the initial evaluation for his recurrent sinusitis.  The AOJ has not issued a SOC which addresses those issues.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed recurrent dental trauma residuals, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after July 2015.  

3.  Schedule the Veteran for a VA dental examination in order to assist in determining the nature and etiology of his claimed recurrent dental trauma residuals.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent dental trauma residuals had their onset during active service; are related to the Veteran's documented in-service head/facial trauma; and/or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Issue a SOC to the Veteran which addresses the issues of service connection for a gastrointestinal disorder to include acid reflux, a kidney disorder, a prostate disorder, and hypertension and the initial evaluation for the Veteran's recurrent sinusitis.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

5.  Then readjudicate the issue of service connection for recurrent dental trauma residuals including loss of teeth.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


